DETAILED ACTION
This Office action is in response to applicant’s response filed 11/19/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, as filed on 08/10/2019, are currently pending.
Applicant’s election without traverse of Species A (Figures 1-9D) and claims 1-20 in the reply filed on 11/19/2020 is acknowledged.  Claims 1-20, as filed on 08/10/2019, are considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the following informalities:
In lines 2-3, “extents laterally away from both sides of the frame column” should be --- extends laterally away from two sides of the vertical frame column ---.
In lines 3-4, “the front of the frame column” should be --- a front of the vertical frame column ---.
In line 5, “the shoulder” should be --- a human shoulder ---.
In line 7, “the use” should be --- a use ---.
 ---.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In paragraph 0007, “such that the upper frame extends outwardly relative to the frame column in both a first side direction and a second side direction that is one hundred and eighty degrees relative to the first side direction” should be --- such that the at least one cross frame member extends outwardly relative to the frame column in both a first side direction and a second side direction that is one hundred and eighty degrees relative to the first side direction ---.  Emphasis added.  Refer to Figure 1 and the specification, as originally filed, paragraph 00028.  Refer as well to the 35 U.S.C. § 112(b) rejection of claim 1, lines 15-18, see below.
Appropriate correction is required.

Claim Objections
Claims 1, 2, 5-7, 9, 10, 12, 14, 15, 17, 19, and 20 are objected to because of the following informalities:
In claim 1, line 6, “the surface” should be --- the substantially flat, level surface ---.
In claim 1, line 8, “the frame column” should be --- the elongated frame column    ---.
In claim 1, line 11, “the frame column” should be --- the elongated frame column  ---.

In claim 1, line 13, “the frame column” should be --- the elongated frame column  ---.
In claim 2, line 6, “the frame column” should be --- the elongated frame column    ---.
In claim 2, line 7, “the roller assembly” should be --- the at least one roller assembly ---.
In claim 2, line 8, “a user’s arm” should be --- an arm of the user ---.
In claim 5, line 2, “the frame column” should be --- the elongated frame column    ---.
In claim 6, line 2, “the frame column” should be --- the elongated frame column    ---.
In claim 6, line 3, “the frame column” should be --- the elongated frame column    ---.
In claim 6, line 4, “the frame column” should be --- the elongated frame column    ---.
In claim 6, line 6, “the frame column” should be --- the elongated frame column    ---.
In claim 7, lines 1-2, “the upper frame attached to the frame column” should be    --- the upper frame is attached to the elongated frame column ---.
In claim 9, line 2, “the frame column” should be --- the elongated frame column    ---.

In claim 10, line 3, “the frame column” should be --- the elongated frame column  ---.
In claim 12, line 6, “the surface” should be --- the substantially flat, level surface ---.
In claim 12, line 8, “the frame column” should be --- the elongated frame column    ---.
In claim 12, line 11, “the frame column” should be --- the elongated frame column  ---.
In claim 12, line 13, “the frame column” should be --- the elongated frame column  ---.
In claim 12, lines 14-15, “the frame column” should be --- the elongated frame column  ---.
In claim 12, line 30, “the frame column” should be --- the elongated frame column    ---.
In claim 12, line 31, “the roller assembly” should be --- the at least one roller assembly ---.
In claim 12, line 32, “a user’s arm” should be --- an arm of the user ---.
In claim 14, line 2, “the frame column” should be --- the elongated frame column    ---.
In claim 14, line 3, “the frame column” should be --- the elongated frame column    ---.

In claim 14, line 6, “the frame column” should be --- the elongated frame column    ---.
In claim 15, lines 1-2, “the upper frame attached to the frame column” should be    --- the upper frame is attached to the elongated frame column ---.
In claim 17, line 2, “which includes as a portion” should be --- which includes a portion ---.
In claim 17, line 3, “the frame column” should be --- the elongated frame column  ---.
In claim 19, line 6, “the surface” should be --- the substantially flat, level surface ---.
In claim 19, line 8, “the frame column” should be --- the elongated frame column    ---.
In claim 19, line 11, “the frame column” should be --- the elongated frame column  ---.
In claim 19, line 12, “the frame column” should be --- the elongated frame column  ---.
In claim 19, line 13, “the frame column” should be --- the elongated frame column  ---.
In claim 19, line 14, “the frame column” should be --- the elongated frame column  ---.

In claim 19, line 21, “the frame column” should be --- the elongated frame column  ---.
In claim 19, line 23, “the frame column” should be --- the elongated frame column  ---.
In claim 20, line 2, “which includes as a portion” should be --- which includes a portion ---.
In claim 20, line 3, “the frame column” should be --- the elongated frame column  ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the plane which includes the vertically orientated frame column” in line 10.  There is insufficient antecedent basis for this limitation in the 
Regarding claim 1, the limitation “an intersecting plane relative to the plane which includes the vertically orientated frame column” is recited in lines 14-15.  The limitation renders the claim indefinite because it is unclear whether or not: “an intersecting plane” is different from “an intersecting plane” recited in claim 1, lines 9-10; and “the vertically orientated frame column” is different from “the elongated frame column” recited in claim 1, line 4.  Applicant is suggested to amend the limitation to --- a second intersecting plane relative to the plane which includes the elongated frame column ---.  Refer to Figures 1 and 2.
Regarding claim 1, the limitation “such that the upper frame extends outwardly relative to the frame column in both a first side direction and a second side direction that is one hundred and eighty degrees relative to the first side direction” is recited in lines 15-18.  The limitation renders the claim indefinite because it is unclear whether or not applicant intends to claim that the at least one cross frame member “extends outwardly…” instead of the upper frame.  Refer to Figure 1 and the specification, as originally filed, paragraph 00028.  Applicant is suggested to amend the limitation to --- such that the at least one cross frame member extends outwardly relative to the elongated frame column in both a first side direction and a second side direction that is one hundred and eighty degrees relative to the first side direction ---.  Refer as well to the objections to the disclosure, see above.
both the upper frame and the at least one cross frame member.  Applicant is suggested to amend the limitation to --- at least one pulley assembly that is selectively and respectively attachable to at least one of the upper frame and the at least one cross frame member  ---.
Claims 2-11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 2, lines 2-5, the limitations “at least one roller assembly that includes a roller member that is selectively attachable to at least one of the frame column and the at least one cross frame member and, when attached to the at least one of the frame column and the at least one cross frame member” render the claim indefinite because it is unclear whether or not the at least one roller assembly is claimed to be simultaneously attachable to both the elongated frame column and the at least one cross frame member.  Applicant is suggested to amend the limitations to --- at least one roller assembly that includes a roller member that is selectively and respectively attachable to at least one of the elongated frame column and the at least one cross frame member and, when respectively attached to the at least one of the elongated frame column and the at least one cross frame member ---.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of its dependency on claim 2, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 8, the limitation “wherein the upper frame extends outwardly within a perpendicular plane relative to the plane which includes the vertically orientated frame column” is recited in lines 1-3.  The limitation renders the claim indefinite because it is unclear whether or not: “a perpendicular plane” is different from and/or in addition to “an intersecting plane” recited in claim 1, lines 9-10; and “the vertically orientated frame column” is different from “the elongated frame column” recited in claim 1, line 4.  Applicant is suggested to amend the limitation to --- wherein the intersecting plane on which the upper frame is oriented is a perpendicular plane relative to the plane which includes the elongated frame column, and wherein the upper frame extends outwardly within the perpendicular plane ---.  Refer to Figures 1 and 2.
Regarding each of claims 11 and 18, the limitation “wherein the at least one cross frame member extends outwardly within a perpendicular plane relative to the plane which includes the vertically orientated frame column” is recited in lines 1-3.  The limitation renders the claim indefinite because it is unclear whether or not: “a 
Claim 12 recites the limitation “the plane which includes the vertically orientated frame column” in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  In addition, the limitation renders the claim indefinite because it is unclear whether or not “the vertically orientated frame column” is different from “the elongated frame column” recited in claim 12, line 4.  Applicant is suggested to amend the limitation to --- a plane which includes the elongated frame column ---.  Refer to Figures 1 and 2.
Regarding claim 12, the limitation “an intersecting plane relative to the plane which includes the vertically orientated frame column” is recited in lines 15-16.  The limitation renders the claim indefinite because it is unclear whether or not: “an intersecting plane” is different from “an intersecting plane” recited in claim 12, lines 9-10; and “the vertically orientated frame column” is different from “the elongated frame column” recited in claim 12, line 4.  Applicant is suggested to amend the limitation to --- a second intersecting plane relative to the plane which includes the elongated frame column ---.  Refer to Figures 1 and 2.
at least one cross frame member “extends outwardly…” instead of the upper frame.  Refer to Figure 1 and the specification, as originally filed, paragraph 00028.  Applicant is suggested to amend the limitation to --- such that the at least one cross frame member extends outwardly relative to the elongated frame column in both a first side direction and a second side direction that is one hundred and eighty degrees relative to the first side direction ---.  Refer as well to the objections to the disclosure, see above.
Regarding claim 12, lines 22-23, the limitation “at least one pulley assembly that is selectively attachable to at least one of the upper frame and the at least one cross frame member” renders the claim indefinite because it is unclear whether or not the at least one pulley assembly is claimed to be simultaneously attachable to both the upper frame and the at least one cross frame member.  Applicant is suggested to amend the limitation to --- at least one pulley assembly that is selectively and respectively attachable to at least one of the upper frame and the at least one cross frame member  ---.
Regarding claim 12, lines 26-29, the limitations “at least one roller assembly that includes a roller member that is selectively attachable to at least one of the frame column and the at least one cross frame member and, when attached to the at least one of the frame column and the at least one cross frame member” render the claim both the elongated frame column and the at least one cross frame member.  Applicant is suggested to amend the limitations to --- at least one roller assembly that includes a roller member that is selectively and respectively attachable to at least one of the elongated frame column and the at least one cross frame member and, when respectively attached to the at least one of the elongated frame column and the at least one cross frame member ---.
Regarding claim 12, lines 30-31, the limitation “the plane that includes the at least one cross frame member” renders the claim indefinite because it is unclear whether or not “the plane” is different from and/or in addition to “an intersecting plane” recited in claim 12, lines 15-16.  Applicant is suggested to amend the limitation to --- the second intersecting plane on which the at least one cross frame member is oriented ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 12, lines 15-16, see above.
Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 12, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 16, the limitation “wherein the upper frame extends outwardly within a perpendicular plane relative to the plane which includes the vertically orientated frame column” is recited in lines 1-3.  The limitation renders the claim indefinite because it is unclear whether or not: “a perpendicular plane” is different from and/or in addition to “an intersecting plane” recited in claim 12, lines 9-10, and “a perpendicular plane” recited in claim 12, lines 28-29; and “the vertically orientated frame column” is different from “the elongated frame column” recited in claim 12, line 4.  Applicant is suggested to 
Claim 19 recites the limitation “the plane which includes the vertically orientated frame column” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  In addition, the limitation renders the claim indefinite because it is unclear whether or not “the vertically orientated frame column” is different from “the elongated frame column” recited in claim 19, line 4.  Applicant is suggested to amend the limitation to --- a plane which includes the elongated frame column ---.  Refer to Figures 1 and 2.
Regarding claim 19, the limitation “a perpendicular plane relative to the plane which includes the vertically orientated frame column” is recited in lines 16-17.  The limitation renders the claim indefinite because it is unclear whether or not: “a perpendicular plane” is different from “a perpendicular plane” recited in claim 19, lines 9-10; and “the vertically orientated frame column” is different from “the elongated frame column” recited in claim 19, line 4.  Applicant is suggested to amend the limitation to --- a second perpendicular plane relative to the plane which includes the elongated frame column ---.  Refer to Figures 1 and 2.
Regarding claim 19, the limitation “such that the upper frame extends outwardly relative to the frame column in both a first side direction and a second side direction that is one hundred and eighty degrees relative to the first side direction” is recited in lines 17-20.  The limitation renders the claim indefinite because it is unclear whether or not applicant intends to claim that the at least one cross frame member “extends 
Regarding claim 19, lines 26-27, the limitation “at least one pulley assembly that is selectively attachable to at least one of the upper frame and the at least one cross frame member” renders the claim indefinite because it is unclear whether or not the at least one pulley assembly is claimed to be simultaneously attachable to both the upper frame and the at least one cross frame member.  Applicant is suggested to amend the limitation to --- at least one pulley assembly that is selectively and respectively attachable to at least one of the upper frame and the at least one cross frame member  ---.
Regarding claim 19, lines 30-33, the limitations “at least one roller assembly that includes a roller pad that is selectively attachable to at least one of the frame column and the at least one cross frame member and, when attached to the at least one of the frame column and the at least one cross frame member” render the claim indefinite because it is unclear whether or not the at least one roller assembly is claimed to be simultaneously attachable to both the elongated frame column and the at least one cross frame member.  Applicant is suggested to amend the limitations to --- at least one roller assembly that includes a roller pad that is selectively and respectively attachable to at least one of the elongated frame column and the at least one cross frame member 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of its dependency on claim 19, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US 2006/0276311).
Regarding claim 1, Martin discloses an adjustable shoulder exercise device (the exercise apparatus 100; Figures 1, 2, and 6-8), comprising:
a frame base (the support frame structure 110; Figures 1, 2, and 6-8; paragraph 0036) configured to allow the adjustable shoulder exercise device to stand freely when placed on a substantially flat, level surface (Figures 1, 2, and 6-8);
an elongated frame column (the stanchion 200; Figures 1, 2, and 6-8; paragraph 0045) having a bottom end (the mount base 202; Figures 1, 2, and 6-8; paragraph 0045) and a top end (the top end of the separable mast 204; Figures 1, 2, and 6-8; paragraph 0045), wherein the bottom end is attached to the frame base so as to extend 
an upper frame (the mounting sleeve 222 and the integrally connected, overhead cantilever boom 224 together with the boom extender 228; Figures 1, 2, and 6-8; paragraphs 0046-0047) attached to the frame column at a location closer to the top end than the bottom end (Figures 1, 2, and 6-8), wherein the upper frame is oriented on an intersecting plane relative to the plane which includes the vertically orientated frame column (the cantilever boom 224 is oriented in this manner; Figures 1, 2, and 6-8) such that the upper frame extends outwardly relative to the frame column in a front direction (the cantilever boom 224 extends outwardly in this manner, wherein the front direction is away from the separable mast 204 along the cantilever boom 224; Figures 1, 2, and 6-8);
at least one cross frame member (the shaft sleeves 450 coaxial with one another and mounted on opposite sides of collar adapter 452; Figure 1; paragraph 0062) attached to the frame column at a location in between the bottom end and where the upper frame is attached to the frame column (Figure 1), wherein the at least one cross frame member is oriented on an intersecting plane relative to the plane which includes the vertically orientated frame column (the shaft sleeves 450 are oriented in this manner; Figure 1) such that the upper frame extends outwardly relative to the frame column in both a first side direction and a second side direction that is one hundred and eighty degrees relative to the first side direction (the shaft sleeves 450 extend outwardly in this manner, as illustrated in Figure 1, and wherein the first and second side directions are away from the separable mast 204 respectively along the two the shaft 
at least one pulley assembly (the grip 486; Figures 1, 2, and 6-8; paragraph 0065) that is selectively attachable to at least one of the upper frame (“When not in use, grips 480 and 486 are stowable on storage hooks 230 so as to not interfere with the seated user performing exercises.”; paragraph 0065; Figures 1, 2, and 6-8) and the at least one cross frame member, wherein the at least one pulley assembly is configured to facilitate reciprocating motion between two limbs of a user (“While maintaining one arm or both arms straight at the elbow(s), the user slides grip strap 488 back and forth across pulley 492 for stretching shoulders (e.g., deltoids), chest (e.g., pectoralis major), and arms.”; paragraph 0098; Figure 1).
Regarding claim 4, Martin further discloses wherein the front direction is perpendicular to the first side direction and the second side direction (Figure 1).
Regarding claim 5, Martin further discloses wherein the upper frame is slidably attached to the frame column (via the mounting sleeve 222; Figures 1, 2, and 6-8; paragraph 0046).
Regarding claim 6, Martin further discloses wherein: the upper frame and the frame column are configured so that the upper frame can be selectively fixed in place on the frame column (Figure 1; paragraph 0046); and wherein the at least one cross frame member and the frame column are configured so that the at least one cross frame member can be selectively fixed in place on the frame column (Figure 1; paragraphs 0062 and 0102).

Regarding claim 8, Martin further discloses wherein the upper frame extends outwardly within a perpendicular plane relative to the plane which includes the vertically orientated frame column (Figures 1, 2, and 6-8).
Regarding claim 9, Martin further discloses wherein the at least one cross frame member is slidably attached to the frame column (via the collar adapter 452; Figure 1; paragraphs 0062 and 0102).
Regarding claim 10, Martin further discloses wherein the upper frame is defined by a T frame member (the cantilever boom 224 together with one of the plurality of laterally extending storage hooks 230 with integrally connected collar adapters 225 slidable on boom 224; Figure 1; paragraph 0047) which includes as a portion shaped as a capital “T” (the cantilever boom 224 together with the one of the plurality of laterally extending storage hooks 230 with integrally connected collar adapters 225 slidable on boom 224 that is nearest to the separable mast 204; Figure 1; paragraph 0047) that extends outwardly relative to the frame column in the front direction (Figure 1).
Regarding each of claims 11 and 18, Martin further discloses wherein the at least one cross frame member extends outwardly within a perpendicular plane relative to the plane which includes the vertically orientated frame column (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2, 3, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2006/0276311) in view of Inouye (US 2018/0142832).
Regarding claim 2, Martin discloses the invention as substantially claimed, see above, but fails to disclose: at least one roller assembly that includes a roller member that is selectively attachable to the frame column and, when attached to the frame column, extends within a perpendicular plane relative to the plane which includes the frame column, wherein the roller assembly is operative to provide at least one of a support or an obstruction to a user’s arm.
Inouye teaches an analogous exercise invention comprising at least one roller assembly (the cylindrical massage apparatus; Figures 8-10; paragraphs 0020-0022 and 0089-0093) that includes a roller member (850, 955, 1060; Figures 8-10; paragraphs 0020-0022 and 0089-0093) that is selectively attachable to a frame column (320, 322, 324; Figures 1A, 1B, 3A-3F, and 8-10; paragraphs 0020-0022, 0030, and 0050) and, when attached to the frame column, extends within a perpendicular plane relative to a plane which includes the frame column (Figures 1A, 1B, 3A-3F, and 8-10), wherein the roller assembly is operative to provide at least one of a support or an obstruction to a user’s arm (Inouye’s at least one roller assembly is capable of providing this functionality.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Martin’s invention to 
Martin in view of Inouye teaches the invention as substantially claimed, see above, and further teaches that the at least one roller assembly that includes the roller member is selectively attachable to at least one of the frame column and the at least one cross frame member (refer to the teachings of Inouye, see above) and, when attached to the at least one of the frame column and the at least one cross frame member, extends within the perpendicular plane relative to the plane which includes the frame column (refer to the teachings of Inouye, see above) and the plane that includes the at least one cross frame member (Inouye’s at least one roller assembly is capable of being oriented in this manner on Martin’s invention; paragraph 0050; Figures 1A, 1B, 3A-3F, and 8-10).
Regarding claim 3, Martin in view of Inouye teaches the invention as substantially claimed, see above, and further teaches wherein the roller member is defined by a roller pad (Inouye: 850, 955, 1060; Figures 8-10; paragraphs 0020-0022 and 0089-0093).

Regarding claim 12, Martin discloses an adjustable shoulder exercise device (the exercise apparatus 100; Figures 1, 2, and 6-8), comprising:

an elongated frame column (the stanchion 200; Figures 1, 2, and 6-8; paragraph 0045) having a bottom end (the mount base 202; Figures 1, 2, and 6-8; paragraph 0045) and a top end (the top end of the separable mast 204; Figures 1, 2, and 6-8; paragraph 0045), wherein the bottom end is attached to the frame base so as to extend vertically from the frame base in a perpendicular orientation relative to the surface on which the frame base is placed (Figures 1, 2, and 6-8);
an upper frame (the mounting sleeve 222 and the integrally connected, overhead cantilever boom 224 together with the boom extender 228; Figures 1, 2, and 6-8; paragraphs 0046-0047) slidably attached to the frame column (via the mounting sleeve 222; Figures 1, 2, and 6-8; paragraph 0046) at a location closer to the top end than the bottom end (Figures 1, 2, and 6-8), wherein the upper frame is oriented within an intersecting plane relative to the plane which includes the vertically orientated frame column (the cantilever boom 224 is oriented in this manner; Figures 1, 2, and 6-8) such that the upper frame extends outwardly relative to the frame column in a front direction (the cantilever boom 224 extends outwardly in this manner, wherein the front direction is away from the separable mast 204 along the cantilever boom 224; Figures 1, 2, and 6-8);
at least one cross frame member (the shaft sleeves 450 coaxial with one another and mounted on opposite sides of collar adapter 452; Figure 1; paragraph 0062) slidably attached to the frame column (via the collar adapter 452; Figure 1; paragraphs 
wherein the front direction is perpendicular to the first side direction and the second side direction (Figure 1); and
at least one pulley assembly (the grip 486; Figures 1, 2, and 6-8; paragraph 0065) that is selectively attachable to at least one of the upper frame (“When not in use, grips 480 and 486 are stowable on storage hooks 230 so as to not interfere with the seated user performing exercises.”; paragraph 0065; Figures 1, 2, and 6-8) and the at least one cross frame member, wherein the at least one pulley assembly is configured to facilitate reciprocating motion between two limbs of a user (“While maintaining one arm or both arms straight at the elbow(s), the user slides grip strap 488 back and forth across pulley 492 for stretching shoulders (e.g., deltoids), chest (e.g., pectoralis major), and arms.”; paragraph 0098; Figure 1).
Martin discloses the invention as substantially claimed, see above, but fails to disclose: at least one roller assembly that includes a roller member that is selectively 
Inouye teaches an analogous exercise invention comprising at least one roller assembly (the cylindrical massage apparatus; Figures 8-10; paragraphs 0020-0022 and 0089-0093) that includes a roller member (850, 955, 1060; Figures 8-10; paragraphs 0020-0022 and 0089-0093) that is selectively attachable to a frame column (320, 322, 324; Figures 1A, 1B, 3A-3F, and 8-10; paragraphs 0020-0022, 0030, and 0050) and, when attached to the frame column, extends within a perpendicular plane relative to a plane which includes the frame column (Figures 1A, 1B, 3A-3F, and 8-10), wherein the roller assembly is operative to provide at least one of a support or an obstruction to a user’s arm (Inouye’s at least one roller assembly is capable of providing this functionality.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Martin’s invention to include at least one roller assembly that includes a roller member that is selectively attachable to the elongated frame column, as taught by Inouye, in order to additionally provide the user with a therapeutic self-massage accessory selectively mountable to the device and that can be approached from multiple directions to allow the user to freely access and utilize the accessory for the advantage of enabling the user to obtain a more controlled, directed massage from a standing and/or sitting position, which may be preferable to the user (Inouye: paragraph 0050).

Regarding claim 13, Martin in view of Inouye teaches the invention as substantially claimed, see above, and further teaches wherein the roller member is defined by a roller pad (Inouye: 850, 955, 1060; Figures 8-10; paragraphs 0020-0022 and 0089-0093).
Regarding claim 14, Martin further discloses wherein: the upper frame and the frame column are configured so that the upper frame can be selectively fixed in place on the frame column (Figure 1; paragraph 0046); and wherein the at least one cross frame member and the frame column are configured so that the at least one cross frame member can be selectively fixed in place on the frame column (Figure 1; paragraphs 0062 and 0102).
Regarding claim 15, Martin further discloses wherein the upper frame attached to the frame column at a location adjacent to the top end (Figures 1, 2, and 6-8).

Regarding claim 17, Martin further discloses wherein the upper frame is defined by a T frame member (the cantilever boom 224 together with one of the plurality of laterally extending storage hooks 230 with integrally connected collar adapters 225 slidable on boom 224; Figure 1; paragraph 0047) which includes as a portion shaped as a capital “T” (the cantilever boom 224 together with the one of the plurality of laterally extending storage hooks 230 with integrally connected collar adapters 225 slidable on boom 224 that is nearest to the separable mast 204; Figure 1; paragraph 0047) that extends outwardly relative to the frame column in the front direction (Figure 1).

Regarding claim 19, Martin discloses an adjustable shoulder exercise device (the exercise apparatus 100; Figures 1, 2, and 6-8), comprising:
a frame base (the support frame structure 110; Figures 1, 2, and 6-8; paragraph 0036) configured to allow the adjustable shoulder exercise device to stand freely when placed on a substantially flat, level surface (Figures 1, 2, and 6-8);
an elongated frame column (the stanchion 200; Figures 1, 2, and 6-8; paragraph 0045) having a bottom end (the mount base 202; Figures 1, 2, and 6-8; paragraph 0045) and a top end (the top end of the separable mast 204; Figures 1, 2, and 6-8; paragraph 0045), wherein the bottom end is attached to the frame base so as to extend vertically from the frame base in a perpendicular orientation relative to the surface on which the frame base is placed (Figures 1, 2, and 6-8);

at least one cross frame member (the shaft sleeves 450 coaxial with one another and mounted on opposite sides of collar adapter 452; Figure 1; paragraph 0062) slidably attached to the frame column (via the collar adapter 452; Figure 1; paragraphs 0062 and 0102) at a location in between the bottom end and where the upper frame is attached to the frame column (Figure 1), wherein the at least one cross frame member is oriented within a perpendicular plane relative to the plane which includes the vertically orientated frame column (the shaft sleeves 450 are oriented in this manner; Figure 1) such that the upper frame extends outwardly relative to the frame column in both a first side direction and a second side direction that is one hundred and eighty degrees relative to the first side direction (the shaft sleeves 450 extend outwardly in this manner, as illustrated in Figure 1, and wherein the first and second side directions are away from the separable mast 204 respectively along the two the shaft sleeves 450; refer to the 35 U.S.C. § 112(b) rejection of claim 1, lines 15-18, see above);

wherein the front direction is perpendicular to the first side direction and the second side direction (Figure 1); and
at least one pulley assembly (the grip 486; Figures 1, 2, and 6-8; paragraph 0065) that is selectively attachable to at least one of the upper frame (“When not in use, grips 480 and 486 are stowable on storage hooks 230 so as to not interfere with the seated user performing exercises.”; paragraph 0065; Figures 1, 2, and 6-8) and the at least one cross frame member, wherein the at least one pulley assembly is configured to facilitate reciprocating motion between two limbs of a user (“While maintaining one arm or both arms straight at the elbow(s), the user slides grip strap 488 back and forth across pulley 492 for stretching shoulders (e.g., deltoids), chest (e.g., pectoralis major), and arms.”; paragraph 0098; Figure 1).
Martin discloses the invention as substantially claimed, see above, but fails to disclose: at least one roller assembly that includes a roller pad that is selectively attachable to the frame column and, when attached to the frame column, extends within a perpendicular plane relative to the plane which includes the frame column, wherein the roller assembly is operative to provide at least one of a support or an obstruction to a user’s arm.
Inouye teaches an analogous exercise invention comprising at least one roller assembly (the cylindrical massage apparatus; Figures 8-10; paragraphs 0020-0022 and 0089-0093) that includes a roller pad (850, 955, 1060; Figures 8-10; paragraphs 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Martin’s invention to include at least one roller assembly that includes a roller pad that is selectively attachable to the elongated frame column, as taught by Inouye, in order to additionally provide the user with a therapeutic self-massage accessory selectively mountable to the device and that can be approached from multiple directions to allow the user to freely access and utilize the accessory for the advantage of enabling the user to obtain a more controlled, directed massage from a standing and/or sitting position, which may be preferable to the user (Inouye: paragraph 0050).
Martin in view of Inouye teaches the invention as substantially claimed, see above, and further teaches that the at least one roller assembly that includes the roller pad is selectively attachable to at least one of the frame column and the at least one cross frame member (refer to the teachings of Inouye, see above) and, when attached to the at least one of the frame column and the at least one cross frame member, extends within the perpendicular plane relative to the plane which includes the frame column (refer to the teachings of Inouye, see above) and the plane that includes 
Regarding claim 20, Martin further discloses wherein the upper frame is defined by a T frame member (the cantilever boom 224 together with one of the plurality of laterally extending storage hooks 230 with integrally connected collar adapters 225 slidable on boom 224; Figure 1; paragraph 0047) which includes as a portion shaped as a capital “T” (the cantilever boom 224 together with the one of the plurality of laterally extending storage hooks 230 with integrally connected collar adapters 225 slidable on boom 224 that is nearest to the separable mast 204; Figure 1; paragraph 0047) that extends outwardly relative to the frame column in the front direction (Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784